Name: 2006/17/EC: Commission Decision of 11 January 2006 amending Appendix A to Annex V to the 2003 Act of Accession as regards certain establishments in the meat and milk sectors in the Czech Republic (notified under document number C(2005) 6052)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  Europe;  health;  agri-foodstuffs;  technology and technical regulations
 Date Published: 2007-05-08; 2006-01-17

 17.1.2006 EN Official Journal of the European Union L 11/33 COMMISSION DECISION of 11 January 2006 amending Appendix A to Annex V to the 2003 Act of Accession as regards certain establishments in the meat and milk sectors in the Czech Republic (notified under document number C(2005) 6052) (Text with EEA relevance) (2006/17/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex V, Chapter 3, Section A(1), paragraph (d) thereto, Whereas: (1) The Czech Republic has been granted transitional periods for certain establishments listed in Appendix A (1) to Annex V to the 2003 Act of Accession. (2) According to an official declaration from the Czech competent authority, certain establishments have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased their activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (3) The status of three meat establishments and their reclassification as low capacity establishments is still under discussion with the Czech competent authority. It is necessary to provide a short supplementary time in which to clarify the situation. (4) Appendix A to Annex V to the 2003 Act of Accession should therefore be amended accordingly. For the sake of clarity, it should be replaced. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 Appendix A to Annex V to the 2003 Act of Accession is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 14. ANNEX Appendix A referred to in Chapter 3, Section A(1) to Annex V (1) List of establishments, including shortcomings and deadlines for the correction of these shortcomings SLAUGHTERHOUSES No Vet No Name of establishment Shortcoming Date of full compliance 1 JABOR, s.r.o. Council Directive 64/433/EEC: Annex II, Chapter I, point 9 Annex II, Chapter II, point 10(b), (c) and (e) 31.12.2005 2 Jaroslav Kouba, Ã eznictvÃ ­  uzenÃ ¡Ã stvÃ ­ Council Directive 64/433/EEC: Annex I, Chapter I, point 1(b), (c) and (e) Annex I, Chapter I, point 2(b) Annex I, Chapter I, point 4(c) and (d) Annex I, Chapter I, points 5, 11 and 12 Annex I, Chapter II, point 14(b), (e), (h) and (i) Annex I, Chapter III, point 15(b) 31.12.2005 3 Karel Nozar, Jatky Janov Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a) and (b) Annex I, Chapter I, points 2(a) and 11 31.12.2006 4 Pavel HÃ ebejk  Firma SlÃ ¡vie Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (b) and (e) Annex I, Chapter I, point 4(c) Annex I, Chapter I, points 11 and 12 Annex I, Chapter II, point 14(a), (b), (c) and (h) Council Directive 77/99/EEC: Annex A, Chapter I, point 2(a), (b) and (e) Annex B, Chapter I, point 1(b), (d), (e) and (f) 31.12.2006 5 ZemÃ dÃ lskÃ © druÃ ¾stvo Ã echtice  Jatka JenÃ ­kov Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (b), (c) and (d) Annex I, Chapter I, point 4(d) Annex I, Chapter I, points 5 and 11 31.12.2006 6 ZD Rosice u Chrasti  masnÃ ¡ vÃ ½roba a jatky Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (b), (c), (e) and (g) Annex I, Chapter I, point 2(a) Annex I, Chapter I, point 4(c) Annex I, Chapter I, points 5 and 11 31.12.2006 7 ZemÃ dÃ lskÃ © obchodnÃ ­ druÃ ¾stvo, druÃ ¾stvo Ã ebkovice Council Directive 64/433/EEC: Annex I, Chapter I, point 1(b), (c) and (e) Annex I, Chapter I, points 7 and 11 Annex I, Chapter III, point 15(b) Annex I, Chapter IV, point 16(b) 31.12.2005 8 ZVOS HustopeÃ e, a.s. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a) and (b) Annex I, Chapter I, point 9 Annex I, Chapter II, point 14(a) and (h) Annex I, Chapter IV, point 16(a) 31.12.2005 9 MASOEKO, s.r.o. Council Directive 64/433/EEC: Annex I, Chapter I, point 1(a), (b), (c) and (e) Annex I, Chapter I, point 2(a) and (b) Annex I, Chapter I, point 3 Annex I, Chapter I, point 4(a), (b) and (c) Annex I, Chapter I, points 5, 10, 11 and 12 Annex I, Chapter II, point 14(a), (b), (c), (e), (f) and (h) Annex I, Chapter III, point 15(b) 31.12.2006 MEAT PROCESSING AND MANUFACTURING OF MEAT PRODUCTS No Vet No Name of establishment Shortcoming Date of full compliance 1 AgrodruÃ ¾stvo vlastnÃ ­kÃ ¯  ADV LibÃ ¡tÃ ¡t Council Directive 64/433/EEC: Annex I, Chapter I, point 2(b) Annex I, Chapter I, points 5 and 9 Council Directive 77/99/EEC: Annex A, Chapter I, point 1 Annex A, Chapter I, point 2(a), (c), (d) and (g) Annex A, Chapter I, point 4 31.12.2006 2 Josef Kalina  JoKa LitomÃ Ã ice (now as JOTIS s.r.o LitomÃ Ã ice) Council Directive 77/99/EEC: Annex A, Chapter I, point 1 Annex A, Chapter I, point 2(a), (b) and (c) Annex A, Chapter I, point 11 Annex B, Chapter I, point 1(d) Annex B, Chapter II, point 4 31.12.2006 3 DrÃ ¯beÃ ¾ PÃ Ã ­Ã ¡ovice a.s. Council Directive 77/99/EEC: Annex I, Chapter 1, point 7(a), (b) and (c) Annex I, Chapter 1, point 5 31.12.2005 DAIRIES No Vet No Name of establishment Shortcoming Date of full compliance 1 KrkonoÃ ¡skÃ © sÃ ½rÃ ¡rny a.s. Council Directive 92/46/EEC: Annex B, Chapter I, point 2(a), (b), (c) and (g) Annex B, Chapter I, points 8 and 11 31.12.2006 2 PROM s.r.o. Council Directive 92/46/EEC: Annex B, Chapter I, point 1 Annex B, Chapter I, point 2(a), (b), (c), (d), (e) and (g) Annex B, Chapter I, points 3, 9, 11, 13 and 15 Annex B, Chapter VI, point 1 31.12.2006 3 TavÃ ­rna sÃ ½rÃ ¯ Nymburk s.r.o. Council Directive 92/46/EEC: Annex B, Chapter I, points 3 and 11 31.12.2006 (1) For the text of Annex V see OJ L 236, 23.9.2003, p. 803.